Citation Nr: 0830036	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), denying the veteran's claim for service connection for 
hearing loss.  The Board denied the veteran's appeal in 
April 2005.  The veteran appealed the April 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2006 Order, the Court granted a 
Joint Motion for Remand filed by the parties and vacated the 
April 2005 Board decision.  The case was thereafter returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  Compliance requires that, once a 
"substantially completed claim" has been received, that the 
veteran be notified, via letter, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claims.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the Court concluded 
that "Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary."

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.

The veteran essentially contends that he has hearing loss as 
a result of exposure to artillery noise while on active duty.  
The veteran had active military service from March 1969 to 
November 1970.  He served for a period in Vietnam, and his 
military occupational specialty was light weapon infantryman.  
He was awarded the Combat Infantryman's Badge.

The veteran was almost 21 years old when he entered military 
service.  According to the Report of Medical History taken at 
the time of his pre-induction physical examination in January 
1969, prior to his induction into service, he had worked at 
three jobs, the last being "handling metal."  Details of 
his other pre-service jobs are not known.  He also reported a 
facial injury in September 1968, while employed by the 
Mueller Brass Company.  Details of the injury are not known; 
however, he reported persistent headaches since the injury, 
and also reported suffering from otitis as a child.

The veteran's service medical records (SMRs) are of record.  
The SMRs show that upon induction, the veteran underwent an 
audiogram and, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
15
LEFT
10
5
10
--
15

Upon separation, results of a whisper test revealed that the 
veteran had normal hearing.  

The veteran submitted an audiogram that was dated October 
2000, apparently in connection with his employment with 
Mueller Industries.  The results were normal hearing in the 
speech frequencies and severe hearing difficulty in the high 
frequencies for the left ear.  The results for the right ear 
were moderate hearing difficulty in the speech frequencies 
and severe hearing difficulty in the high frequencies for the 
right ear.  The results for that testing were compared to the 
veteran's initial audiogram.  The comparison of the results 
revealed a greater hearing loss at the time of the current 
exam than the initial exam.  The initial audiogram is not in 
the record.  As the results of the original audiogram are not 
of record, it appears that the treatment records in the 
claims file are incomplete.  Therefore, additional 
development is warranted to obtain the missing treatment 
records.

In July 2002, the veteran underwent a VA audiology 
examination.  The VA examiner noted that she reviewed the 
veteran's case file.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
45
60
65
53
LEFT
10
30
55
55
38

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The diagnosis was moderate 
sensorineural hearing loss with low frequency conductive 
component in the right ear and moderate high frequency 
sensorineural hearing loss in the left ear.  The VA examiner 
opined that because the veteran was participating in a 
hearing conservation program at work, the noise level in the 
factory was probably at or above hazardous levels.  Further, 
after reviewing the October 2000 audiogram, the VA examiner 
opined that because the veteran's hearing at the initial exam 
was normal and the veteran had returned to the factory after 
service, it was not likely that the current hearing loss was 
related to the veteran's military noise exposure, but instead 
was related to occupational noise exposure.

In a December 2002 letter from his physician, F.B., D.O., it 
was stated that the veteran had a significant hearing loss.  
He also submitted a July 2003 letter from the same physician 
and an audiologist, S.C., M.A., CCC-A, F/AAA, which stated 
that it was likely that the veteran's hearing loss was the 
result of the noise exposure the veteran received while 
serving in the military.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, conflicting medical opinions concerning the 
etiology of the veteran's hearing loss are of record.  
Consequently, the veteran should be afforded a new 
examination that carefully considers and clarifies the 
conflicting etiology opinions of record.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2007) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for hearing 
loss.  In particular, the AMC/RO should 
obtain all audiology reports from the 
veteran's employment.  The AMC/RO should 
inquire of the veteran's employer when 
the company began requiring the use of 
hearing protection for their employees to 
comply with OSHA standards.  After the 
veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for 
appropriate VA examination(s) for an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
hearing loss as a result of service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service, as well as any 
illnesses or prolonged use of medications 
that may have resulted in a hearing loss.  
Specifically, the examiner is requested 
to address the conflicting opinions of 
F.B. and the prior VA examiner.

If possible, the examiner is requested to 
provide information on the approximate 
date that hearing protection was required 
of factory/manufacturing employees in 
order to comply with OSHA standards.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 
38 U.S.C.A. § 1154.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




